  Case 17-34459         Doc 53     Filed 12/11/18 Entered 12/11/18 10:10:58              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-34459
         JERRY BROWN

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/17/2017.

         2) The plan was confirmed on 04/25/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/07/2018.

         6) Number of months from filing to last payment: 5.

         7) Number of months case was pending: 13.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-34459       Doc 53        Filed 12/11/18 Entered 12/11/18 10:10:58                  Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $1,546.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                  $1,546.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $0.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                       $74.20
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                     $74.20

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim         Claim       Principal        Int.
Name                                 Class   Scheduled      Asserted      Allowed        Paid           Paid
American Financial Cre           Unsecured          18.00           NA           NA            0.00         0.00
AT&T SERVICES INC                Unsecured         700.00           NA           NA            0.00         0.00
CAPITAL MANAGEMENT SERVICES      Unsecured         394.00           NA           NA            0.00         0.00
CAPITAL ONE BANK USA             Unsecured         300.00           NA           NA            0.00         0.00
CARDIAC CONSULTING GROUP         Unsecured          35.00           NA           NA            0.00         0.00
CARDIO SPECIALISTS GROUP         Unsecured          30.00           NA           NA            0.00         0.00
CHICAGO CARDIO CONSULTANTS       Unsecured         493.00           NA           NA            0.00         0.00
CHRISTIAN COMMUNITY HEALTH CE    Unsecured         331.00           NA           NA            0.00         0.00
CITY OF CHICAGO                  Unsecured      1,200.00            NA           NA            0.00         0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      3,700.00       4,798.23     4,798.23           0.00         0.00
CITY OF HARVEY PARKING           Unsecured         200.00           NA           NA            0.00         0.00
COMCAST                          Unsecured         700.00           NA           NA            0.00         0.00
COMMONWEALTH EDISON              Unsecured         564.00           NA           NA            0.00         0.00
CREDENCE RESOURCE MANA           Unsecured          87.00           NA           NA            0.00         0.00
DEVON FINANCIAL SERVICE          Unsecured      1,000.00       1,103.70     1,103.70           0.00         0.00
DISH NETWORK                     Unsecured      1,217.00            NA           NA            0.00         0.00
FIRST CHICAGO BANK ONE           Unsecured         250.00           NA           NA            0.00         0.00
ILLINOIS TITLE LOANS INC         Secured        6,000.00       3,425.68     3,425.68      1,016.03          0.00
IMAGING ASSOCIATES OF INDIANA    Unsecured          75.00           NA           NA            0.00         0.00
INGALLS MEMORIAL HOSPITAL        Unsecured      3,216.00       2,992.61     2,992.61           0.00         0.00
LINEBARGER GOGAN BLAIR & SAMP    Unsecured          11.00           NA           NA            0.00         0.00
MIRAMED REVENUE GROUP            Unsecured         166.00           NA           NA            0.00         0.00
MONROE & MAIN                    Unsecured         359.00           NA           NA            0.00         0.00
NICOR GAS                        Unsecured          50.00      1,531.27     1,531.27           0.00         0.00
PATHOLOGY CONSULTANTS INC        Unsecured           6.00           NA           NA            0.00         0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured      1,200.00            NA           NA            0.00         0.00
RENT A CENTER CORP               Unsecured         300.00           NA           NA            0.00         0.00
RJM ACQUISITIONS                 Unsecured          10.00           NA           NA            0.00         0.00
SPRINT NEXTEL                    Unsecured         600.00        583.82       583.82           0.00         0.00
ST IL TOLLWAY AUTHORITY          Unsecured         400.00           NA           NA            0.00         0.00
ST MARGARET MERCY HEALTH CTR     Unsecured      2,000.00            NA           NA            0.00         0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-34459       Doc 53        Filed 12/11/18 Entered 12/11/18 10:10:58                     Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim           Claim         Claim        Principal       Int.
Name                                 Class   Scheduled        Asserted      Allowed         Paid          Paid
SULLIVAN URGENT AID CENTERS LT   Unsecured         889.00        2,160.00      2,160.00           0.00        0.00
THE SEMRAD LAW FIRM LLC          Unsecured         350.00             NA            NA            0.00        0.00
TITLEMAX OF ILLINOIS             Secured        1,200.00              NA       1,200.00        455.77         0.00
T-MOBILE/T-MOBILE USA INC        Unsecured         600.00             NA            NA            0.00        0.00
TOM VAUGHN CHAPTER 13 TRUSTEE    Unsecured         206.00             NA            NA            0.00        0.00
TORRES CREDIT SVC                Unsecured          56.00             NA            NA            0.00        0.00
UNIVERSITY OF ILLINOIS HOSP      Unsecured      1,000.00              NA            NA            0.00        0.00
US DEPT OF ED NELNET             Unsecured     14,885.00       14,928.44     14,928.44            0.00        0.00


Summary of Disbursements to Creditors:
                                                               Claim            Principal                Interest
                                                             Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                          $0.00              $0.00                  $0.00
      Mortgage Arrearage                                        $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                               $4,625.68          $1,471.80                  $0.00
      All Other Secured                                         $0.00              $0.00                  $0.00
TOTAL SECURED:                                              $4,625.68          $1,471.80                  $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00                $0.00                $0.00
       Domestic Support Ongoing                                 $0.00                $0.00                $0.00
       All Other Priority                                       $0.00                $0.00                $0.00
TOTAL PRIORITY:                                                 $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                             $28,098.07                   $0.00                $0.00


Disbursements:

       Expenses of Administration                                   $74.20
       Disbursements to Creditors                                $1,471.80

TOTAL DISBURSEMENTS :                                                                             $1,546.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-34459         Doc 53      Filed 12/11/18 Entered 12/11/18 10:10:58                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/11/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
